Citation Nr: 0717317	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  02-08 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for hypertension.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to May 1976, 
from September 1990 to June 1991, and from January 2003 to 
August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issues involving service connection for PTSD and tinnitus 
as well as the issue of whether material evidence has been 
received to reopen the claim for service connection for 
hypertension are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied service 
connection for PTSD on the basis that there was no evidence 
of a verified in-service stressor.  

2.  Since then, the veteran submitted a buddy statement which 
corroborates the veteran's stressor that he saw dead bodies 
while traveling through the Valley of Death in the Kuwait 
area in 1991.  



CONCLUSIONS OF LAW

1.  The January 2003 RO denial of service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2.  As new and material evidence has been received, the claim 
for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD.  However, 
since an unappealed January 2003 rating decision denied 
service connection for PTSD the Board must first determine 
whether new and material evidence has been submitted to 
reopen this claim.  For the reasons set forth below, the 
Board finds that such evidence has been submitted to reopen 
this claim; however, additional development is required 
before the Board can adjudicate the claim on the merits.

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R.  § 3.304(f) 
(2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If VA determines 
that the veteran engaged in combat with the enemy and that 
his alleged stressor is combat related, then the veteran's 
lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence to corroborate the veteran's testimony or 
statements.  See Moreau, 9 Vet. App. at 394-95.  

In this case, the RO initially denied service connection for 
PTSD in an unappealed January 2003 rating decision.  The 
evidence at that time included a diagnosis of PTSD and the 
veteran's statements involving various stressors during the 
Persian Gulf War.  The RO denied the veteran's claim in 
January 2003 on the basis that none of his claimed stressors 
had been verified.  

The veteran was notified of the January 2003 rating decision 
and of his appellate rights in a letter dated that same 
month; however, he did not seek appellate review within one 
year of notification.  Therefore, the January 2003 rating 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In April 2004, the veteran attempted to reopen his claim for 
service connection for PTSD on the basis of new and material 
evidence.  Under VA law and regulation, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  See 38 U.S.C.A. § 5108.  When a 
claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
January 2003 rating decision.  Since that decision, the 
veteran submitted a buddy statement dated in February 2007 
from L.C., who corroborates several of the veteran's in-
service stressors.  According to L.C., the veteran witnessed 
numerous burnt, malodorous dead bodies while driving a truck 
though the Valley of Death in the area of Kuwait in the 
aftermath of air attacks in 1991.  

The Board finds that L.C.'s letter is new and material, 
because it did not exist at the time of the January 2003 
rating decision and contributes to a more complete picture of 
the issue concerning whether the veteran's PTSD is due to an 
in-service stressor.  Hodge, 155 F.3d at 1363 (Fed. Cir. 
1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  Accordingly, 
the claim for service connection for PTSD is reopened.

Although the claim is reopened, the Board will not decide 
this claim on the merits at this time.  As will be discussed 
in the REMAND portion of this decision, the Board finds that 
additional development is needed before it can adjudicate 
this claim on the merits.


ORDER

The claim for service connection for PTSD is reopened based 
on new and material evidence.  To this extent only, the 
appeal is granted.


REMAND

The Board finds that additional evidence is needed before it 
can adjudicate the issues involving service connection for 
PTSD and for tinnitus, as well as the issue of whether new 
and material evidence has been received to reopen the claim 
for service connection for hypertension.

Since the record indicates that the veteran may have PTSD, 
and that he has a verified in-service stressor, the Board 
finds that a VA examination is needed to determine whether he 
has PTSD based on his verified in-service stressor of seeing 
dead bodies while traveling through the Valley of Death in 
1991.

Next, with respect to all three issues on appeal, the Board 
notes that service medical records are missing for the 
veteran's most recent period of service from January 2003 to 
August 2003.  VA clearly has a duty to obtain records which 
are in the possession of the Federal Government.  
Unfortunately, reasonable attempts to obtain these records 
have not been made.  

The RO was told by the Records Management Center (RMC) in 
December 2004 that making another Personnel Information 
Exchange System (PIES) request in a certain manner would 
result in VA being furnished any imaged records that are 
available.  The RO did not make the request in the manner 
prescribed, but instead took other unsuccessful steps to 
obtain these service medical records.  Then, in June 2006, 
the RO incorrectly informed the veteran that efforts to 
obtain the service medical records had been exhausted.  
Accordingly, the RO must obtain these records unless it 
concludes that they do not exist or that further efforts to 
obtain them would be futile.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all reasonable 
attempts to obtain the veteran's 
service medical records pertaining to 
his most recent period of service from 
January to August 2003.  If the RO 
concludes that the records sought do 
not exist or that further efforts to 
obtain them would be futile, it should 
notify the veteran of this fact as 
required by 38 C.F.R. § 3.159(e).

2.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must determine whether the veteran has 
PTSD and, if so, whether the in-service 
stressor in which the veteran witnessed 
dead bodies while traveling through the 
Valley of Death in 1991 is sufficient to 
produce PTSD.  The examiner should be 
instructed that only this verified event 
may be considered as a stressor.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.


3.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


